An owner is liable for the contract of his captain; and is discharged from his liability if he parted with the management and control of the vessel to the captain upon a contract to receive part of the earnings of the vessel. Here, however, the contract was made by the owner himself, with the plaintiff, which shows he still considered himself an owner. As to the damages to be recovered, the owner should not be charged but for the value of the goods at the port of reception. The case cited from 2 Burrows, 1171, and other cases upon the subject, the principles of which are analogous to the present case, seem decisive upon the subject, and there must, upon this ground, be a new trial, unless the plaintiff will remit the difference between the value at the port of delivery and that at the port of departure.
Plaintiff remitted accordingly, and had judgment for the residue.
NOTE. — See Murfree v. Redding, 2 N.C. 276; Harvey v. Pike, 4 N.C. 519.